Citation Nr: 0302297	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  01-09 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a cold injury to the right 
hand.  

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a cold injury to the left 
hand.

4.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a cold injury to the right 
foot with distal polyneuropathy.

5.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a cold injury to the left foot 
with distal polyneuropathy.

6.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected shrapnel injury to the right thigh with 
lateral cutaneous neuropathy.

7.  Entitlement to service connection for a low back 
disability.

8.  Entitlement to service connection for "dysesthesia of 
the legs due to a neurologic deficit."


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1946 to 
February 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) from March and August 2000 rating decisions 
of the Department of Veterans Affairs (VA) Portland Regional 
Office (RO), which denied, in pertinent part, service 
connection for a low back disability and for dysesthesia of 
the legs due to a neurologic deficit and granted service 
connection for PTSD, residuals of cold injuries to the hands 
and feet, and a shrapnel injury to the right thigh with 
lateral cutaneous neuropathy.  With respect to the latter, 
the veteran is contesting the initial ratings.

By November 2001 rating decision, the RO granted increased 
ratings for PTSD and for residuals of cold injuries to the 
hands and feet.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these 
matters continue before the Board.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by no more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

2.  Residuals of cold injuries to the right hand are 
manifested by no more than arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).

3.  Residuals of cold injuries to the left hand are 
manifested by no more than arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).

4.  Residuals of cold injuries to the right foot are 
manifested by no more than arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).

5.  Residuals of cold injuries to the left foot are 
manifested by no more than
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).

6.  Residuals of a shrapnel injury to the right thigh are 
manifested by no more than moderate injury to Muscle Group XV 
and complete paralysis of the external cutaneous nerve of the 
thigh.  

7.  A low back disability is not shown to be related to the 
veteran's active service.

8.  Dysesthesia of the legs due to a neurologic deficit is 
not shown to be related to the veteran's active service or to 
any service-connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

2.  The schedular criteria for a rating in excess of 30 
percent for residuals of a cold injury to the right hand have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.110, Diagnostic Code 7122 (2002).

3.  The schedular criteria for a rating in excess of 30 
percent for residuals of a cold injury to the left hand have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.110, Diagnostic Code 7122 (2002).

4.  The schedular criteria for a rating in excess of 30 
percent for residuals of a cold injury to the right foot with 
distal polyneuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 4.110, 
Diagnostic Code 7122 (2002).

5.  The schedular criteria for a rating in excess of 30 
percent for residuals of a cold injury to the left foot with 
distal polyneuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 4.110, 
Diagnostic Code 7122 (2002).

6.  The schedular criteria for a rating in excess of 10 
percent for residuals of a shrapnel injury to the right thigh 
with right lateral femoral cutaneous neuropathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8529 (2002).

7.  The schedular criteria for a rating of 10 percent for 
residuals of a shrapnel injury to the right thigh with injury 
to muscle group XV have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5315 (2002). 

8.  A low back disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§  1101, 1110, 1112, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§  3.303, 
3.307, 3.309 (2002).

9.  "Dysesthesia of the legs due to a neurologic deficit" 
was not incurred in or aggravated by active duty service nor 
is it etiologically related to any service-connected 
disability.  38 U.S.C.A. §§  1101, 1110, 1112, 1131, 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§  3.303, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
a low back disability and for dysesthesia of the legs due to 
neurologic deficit and entitlement to increased ratings for 
PTSD, residuals of cold injuries to the hands and feet, and 
residuals of a shrapnel injury to the right thigh.  The 
discussions in the rating decisions, statement of the case 
and June 2001 and January 2002 letters have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the 
foregoing letters and the statement of the case, the veteran 
was advised of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
numerous relevant VA medical evaluation reports and opinions 
as well as VA and private medical records.  Thus, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

On November 1949 reenlistment medical examination, no serious 
injuries or illnesses were found.  On the corresponding 
report of medical history, the veteran denied all 
abnormalities with the exception of a history of several 
childhood illnesses.

Service medical records indicate that in November 1950, the 
veteran complained of low back pain.  No treatment was 
provided.

In December 1950, the veteran suffered a shrapnel wound to 
the right upper thigh while stationed in Korea.  The foreign 
body was removed.

In April 1952, the veteran complained of back pain.  

March 1953 service medical records revealed a diagnosis of 
sciatic nerve neuralgia.  That month, service medical records 
revealed complaints of low back pain.  X-ray studies of the 
low back were negative for fractures.  However, low back 
strain was diagnosed.  The cause was undetermined and the 
history was unknown.  There was no history of trauma or 
injury.  

An April 1953 examination of the low back indicated pain but 
no spasm.  X-ray studies of the low back were negative for 
pathology.  Sacroiliac arthritis was not found.  

On February 1956 discharge medical examination report, no 
abnormalities were noted other than a tattoo on the left arm.  
An examiner's note indicated that arthritis of the back was 
treated at a field hospital in Germany.

A May 1995 private magnetic resonance imaging (MRI) of the 
low back indicated degenerative disc disease at all levels as 
well as the lumbosacral spine abnormalities.

May and June 1995 private medical records reflected advanced 
degenerative disease of the lower lumbar spine.

November 1995 private medical records indicated that the 
veteran suffered right leg and low back pain.  Nerve 
conduction studies disclosed neuropathy bilaterally; however, 
there was no enervation.  The examiner opined that low back 
pain was likely radicular in nature.

November 1999 private medical records indicated that the 
veteran suffered severe frostbite of the fingers and toes 
resulting in persistent infections and neuropathy.  The 
shrapnel wound to the right hip and thigh resulted in 
arthritic complications.  As well, he suffered from 
degenerative disc disease causing radiculopathy and chronic 
low back pain.  

On November 1999 orthopedic examination, the examiner noted 
that the veteran suffered a shrapnel wound to the right hip 
during service.  The veteran complained of right hip pain 
beneath the scar as well as pain a standing and walking.  The 
veteran also had a history of degenerative joint disease of 
the spine, however, he could not recall whether any specific 
back injury occurred in service.  The veteran complained of 
constant low back pain with radiation to both lower 
extremities.  The examiner noted low back limitation of 
motion and some increase in dorsal kyphosis.  The examiner 
also noted a nine-millimeter scar over the lateral aspect of 
the right hip.  There was tenderness beneath the scar.  Right 
hip flexion was to 80 degrees and limited by pain.  External 
rotation was to 30 degrees with pain, and there was 35 
degrees of abduction with pain.  The examiner diagnosed, in 
relevant part, a shrapnel wound to the right thigh with a 
residual painful scar, multilevel degenerative disc disease 
with bilateral lower extremity radiculopathy and chronic 
pain, and peripheral neuropathy secondary to cold exposure.

On November 1999 VA peripheral nerves examination, the 
examiner noted a right thigh shrapnel injury as well as 
severe frostbite to the hands and feet.  The veteran 
complained of numbness and tingling in the hands and feet, 
peeling of the skin, and some blistering.  He also described 
tremors in the upper and lower extremities.  On objective 
examination, the examiner noted intention tremor involving 
the upper and lower extremities.  Reflexes were diminished.  
The examiner diagnosed distal polyneuropathy likely related 
to the frostbite injury, lumbar stenosis related to 
spondylosis and degenerative disc disease with resultant 
radiculopathies and chronic low back pain, status post right 
thigh shrapnel wound with resultant right lateral femoral 
cutaneous neuropathy, and intention tremor that was not 
likely related to service-connected disabilities.

On November 1999 VA cold injuries examination, the veteran 
complained of constant pain in the toes and midfoot area as 
well as cold sensitivity and changing color during cold 
weather.  He complained of tingling and numbness in his 
fingers and toes and indicated that his nails turned bluish 
in color.  The examiner diagnosed apparent frostbite injury 
to the hands and feet with chronic pain that was 
multifactorial in nature.  The examiner opined that a degree 
of cold injury caused the pain but that other sources of the 
pain included chronic low back pain with radiculopathy as 
well as possible alcoholic neuropathy.  The examiner also 
diagnosed degenerative joint disease of the back and hands.

On February 2000 VA PTSD examination, the examiner noted that 
the veteran had been married for 45 years and that he had 
retired at the age of 58 some 14 years earlier.  He indicated 
that he retired after the aluminum plant where he had worked 
for 23 years shut down.  The veteran complained of a long 
history of anger control problems, depression, suicidal 
ideation without a specific plan, intrusive thoughts, 
insomnia, and nightmares of combat.  He also indicated that 
he would wake up screaming.  He stated that he was verbally 
abusive when he worked and that he was physically and 
verbally abusive toward his wife and children, especially 
prior to discontinuing alcohol abuse.  He indicated that he 
had no close friends and that he was distant from his wife, 
children, and grandchildren.  Following service, the veteran 
worked for his brother at an oil field for eight years.  He 
then obtained employment at an aluminum plant.  He indicated 
that he had a "terrible" relationship with his wife and 
children while his children lived at home because he was 
"always drunk" while not working.  He stated that he was 
nervous and tense in crowds even if the "crowd" consisted 
of family members.  He denied homicidal or psychotic 
ideation.  On objective examination, his speech was clear, 
coherent, and goal-directed.  His affect was flat and he 
suffered chronic dysphoric and irritable moods.  He was 
oriented to person, place, and time but not to the purpose of 
the examination.  His memory was within normal range.  The 
examiner diagnosed chronic severe PTSD with severe social and 
emotional impairment.  The examiner also diagnosed alcohol 
dependence in remission.  

By March 2000 rating decision, the RO granted service 
connection for PTSD and assigned a rating of 50 percent.  

By August 2000 rating decision, the RO granted, in pertinent 
part, service connection for residuals of cold injuries to 
the right hand, left hand, right foot, and left foot.  Each 
of the foregoing was rated 10 percent disabling.  Status post 
a right thigh shrapnel injury with resultant femoral 
cutaneous neuropathy, rated 10 percent disabling, and service 
connection for a scar on the right upper thigh rated as 10 
percent disabling.  Service connection for low back strain 
was denied as was service connection for dysesthesia of the 
legs due to neurologic deficit.  Service connection was 
denied for hypertension and a heart disability.  Such issues 
are not before the Board at this time because the veteran did 
not initiate an appeal with respect to these matters.  
38 C.F.R. § 20.200, 20.201.  Additionally, the veteran did 
not initiate an appeal with respect to the evaluation 
assigned to his service-connected scar, and this issue is not 
before the Board.  Id.  

An August 2000 MRI of the lumbosacral revealed advanced 
degenerative joint disease with narrowing of the disc spaces 
as well as other adverse findings.

On December 2000 PTSD examination, the veteran indicated that 
he had trouble controlling his anger and stated that he broke 
into sweats when reminded of Korea.  He stated that he was 
chronically depressed and had daily suicidal ideation without 
a specific plan of action.  He also stated that he was 
depressed due to PTSD symptoms as well as an inability to 
engage in enjoyable activities such as yardwork due to 
numerous physical ailments.  He indicated that he had no 
friends because he "could not stand" to be around others, 
even his children.  He suffered from low motivation because 
of physical restrictions.  He occupied himself by raking 
leaves, but otherwise did nothing due to a desire to be 
isolated from others.  He reported a chronically dysphoric 
and anxious mood.  On objective examination, the veteran was 
appropriately dressed, adequately groomed, and cooperative.  
He was oriented to person, place, and time.  He suffered some 
memory deficit but displayed no evidence of hallucinations or 
delusions.  His affect was flat.  His speech was not 
circumlocutory or circumstantial nor was it obscure or 
irrelevant.  He did not suffer from panic attacks but did 
experience anxiety.  He was capable of functioning 
independently and understood complex commands.  He also 
suffered concentration deficits.  However, abstract thought 
was intact, and his judgment was not impaired.  No 
obsessional rituals were noted and there was no gross 
impairment in thought process or communication.  His behavior 
was not grossly inappropriate.  The examiner diagnosed severe 
PTSD, depressive disorder not otherwise specified secondary 
to PTSD and service-connected medical problems, alcohol 
dependence in remission, and severe social impairment.  

On December 2000 VA peripheral nerves examination, the 
veteran complained of tingling and burning dysesthesias in 
his hands and feet.  His balance was poor, and he used a 
cane.  On physical examination, there was there was prominent 
giveaway weakness throughout.  This involved predominantly 
the proximal muscle girdles in the shoulder and hip.  
However, there was no tremor or difficulty in movement of 
those muscles on examination.  Upper extremity reflexes were 
diminished.  The examiner diagnosed status post frostbite 
injury with resultant distal polyneuropathy, lumbar stenosis 
with polyradiculopathies, right thigh shrapnel injury with 
lateral femoral cutaneous neuropathy, intention tremor 
possibly related to a past history of alcohol abuse.  

On December 2000 VA examination of the joints, the veteran 
complained of chronic pain in the right thigh and hip area, 
particularly with weightbearing.  Right hip range of motion 
was reduced due to pain.  The veteran also complained of 
lumbar pain.  On objective examination of the right hip 
revealed a well-healed surgical scar over the lateral aspect 
of the scar.  Both lower extremities were of equal length and 
there was zero to 80 degrees of right hip flexion, 25 degrees 
of internal and external rotation, and 30 degrees of 
abduction.  Thigh muscle strength was 3/5 bilaterally.  X-ray 
studies of the spine revealed degenerative joint disease and 
degenerative disc disease of the lumbar spine.  The examiner 
diagnosed degenerative joint disease and degenerative disc 
disease of the lumbar spine, gunshot wound to the right 
thigh, abductor and flexor tendonitis of the right hip, and 
degenerative joint disease of both hips.  He indicated that 
while the veteran was on active duty, there was no 
entitlement of any degenerative disc disease.  The examiner 
opined that it would be virtually impossible to tell whether 
the veteran's back problems in service eventually developed 
into the degenerative disc disease of which the veteran 
presently suffers.  However, the examiner suspected that the 
veteran would have developed degenerative disease in the back 
regardless of military service.  Further, with respect to the 
veteran's right thigh degenerative arthritis, the examination 
opined that since degenerative arthritis was present in both 
thighs, right thigh arthritis was unrelated to the veteran's 
in-service shrapnel injury.

On December 2000 VA cold injuries examination, the veteran 
reported decreased sensation in the fingertips and toes and 
increased pain in the hands and feet when the weather 
changed.  The examiner diagnosed residuals of cold injuries 
to the hands with pain, numbness, cold sensitivity, and 
arthralgia but without color change or nail abnormalities but 
with locally impaired sensation without hyperhidrosis but 
with X-ray abnormalities of osteoarthritis of the 
interphalangeal joints bilaterally.  The examiner also 
diagnosed residuals of cold injury to the feet bilaterally 
with cold sensitivity, numbness, polyneuropathy consistent 
with cold injuries, bilaterally.  There was some hyperemia of 
the toes but without nail abnormalities but with locally 
impaired sensation and hyperhidrosis and without 
osteoarthritis of the feet with the exception of some small 
calcaneal spurs with no evidence of tissue loss or nail 
abnormalities.  The examiner opined that arthritis of the 
hands and feet was a residual of the cold injuries the 
veteran suffered in service.

On October 2002 VA medical examination, the veteran was 
evaluated for left hip arthritis.  The examiner noted that 
the veteran suffered from bilateral hip arthritis and from 
well-documented degenerative disc disease.  Bilateral hip 
range of motion was diminished, the veteran experienced 
bilateral hip pain which was exacerbated by activity and 
sitting.  Bilateral hip range of motion was from zero to 85 
degrees of flexion, limited by pain.  Bilateral hip abduction 
was from zero to 30 degrees.  The examiner diagnosed 
degenerative joint disease and tendinitis in both hips.  The 
examiner opined that the veteran's left hip arthritis was 
probably not due to residuals of a shrapnel wound as 
arthritis was present in the hips bilaterally.

Law and Regulations 

BURDEN OF PROOF

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

SERVICE CONNECTION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

A diagnosis of "history" of a disability with residuals is 
not evidence of a service-connected disease or injury where 
it was a diagnosis based on history but unsupported by 
service medical records.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999). 



INCREASED RATINGS

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability. To do otherwise would be error as 
a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).

Discussion

PTSD 

Service connection for PTSD was established by March 2000 
rating decision and a 50 percent disability evaluation was 
assigned effective September 28, 1999.  By November 2001 
hearing officer's decision, that evaluation was increased to 
70 percent effective September 28, 1999.    

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  

Under 38 C.F.R. § 4.130, Code 9411, PTSD is rated, as 
follows:

100%: Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%: Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The veteran's PTSD symptomatology does not rise to the level 
necessary for a 100 percent evaluation.  Although he suffers 
from anger management problems, strained relationships, 
social isolation, depression, and suicidal ideation, he does 
not experience gross impairment in thought processes or 
communication, delusions, or hallucinations.  As well, he 
does not exhibit grossly inappropriate behavior, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss.  The absence 
of the foregoing very severe symptoms militates against the 
assignment of a 100 percent evaluation for PTSD.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2002) whether 
or not raised by the veteran, as required by Schafrath, 
supra.  However, the Board finds no basis on which to assign 
a higher disability evaluation in that the veteran manifests 
no separate and distinct symptoms of PTSD not contemplated in 
the currently assigned 70 percent rating permitted under the 
Schedule.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.



RESIDUALS OF COLD INJURIES

The veteran's cold injury residuals are rated under 
Diagnostic Code 7122 which provides for 10 percent rating for 
arthralgia or other pain, numbness, or cold sensitivity of 
the affected part.  A 20 percent evaluation will be assigned 
with arthralgia or other pain, numbness, or cold sensitivity, 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 30 percent rating is warranted with 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  38 C.F.R. Part 4, § 4.104, Diagnostic Code 
7122.  

There are two notes following the schedular criteria for 
Diagnostic Code 7122.  The first note provides that 
amputations of fingers or toes and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy should be separately evaluated under 
other diagnostic codes.  The second note directs the VA to 
evaluate each affected part (hand, foot, ear, nose) 
separately and combine the ratings, if appropriate, in 
accordance with 38 CFR § 4.25.  Id.  

Although the veteran has been assigned a separate evaluation 
for every part affected by a cold injury, as provided by the 
Schedule, the Board will discuss his bilateral hand and 
bilateral foot cold injury residuals together because 
symptomatology pertaining to both hand and both feet is 
similar.  

Cold injury residuals include pain, cold sensitivity, nail 
abnormalities, decreased sensation, numbness, distal 
polyneuropathy, and osteoarthritis in the hands and feet.  
Under Diagnostic Code 7122, he has been compensated to the 
full extent provided by the Schedule for each hand and each 
foot.  Although the Schedule permits separate ratings for 
various manifestations of cold injuries, such separate 
evaluations are not permitted if they are used to support the 
evaluation assigned under Diagnostic Code 7122.  In the 
veteran's case, arthritis and polyneuropathy cannot be rated 
separately as both are used in the assignment of the 30 
percent disability ratings under the Schedule.  Id.  

As evident from the foregoing, the Board has considered the 
potential application of various provisions of 38 C.F.R. 
Parts 3 and 4 whether or not raised by the veteran, as 
required by Schafrath, supra.  However, the Board finds no 
basis on which to assign higher disability evaluations in 
that the veteran manifests no separate and distinct symptoms 
of cold injury residuals in either hand or either foot not 
contemplated in the currently assigned 30 percent rating 
assigned to each extremity as permitted under the Schedule.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

RESIDUALS OF A SHRAPNEL INJURY TO THE RIGHT THIGH

The veteran's right thigh disability is rated 10 percent 
disabling under Diagnostic Code 8529-5315.  38 C.F.R. 
§ 4.124a.  See also 38 C.F.R. § 4.20.  Diagnostic Code 8529 
pertains to paralysis of the external cutaneous nerve of the 
thigh.  Under that code severe to complete paralysis warrants 
a 10 percent rating, and mild to moderate paralysis warrants 
a noncompensable rating.  38 C.F.R. § 4.124a, Diagnostic Code 
8529.  Thus, the veteran is already in receipt of the highest 
evaluation available to him under Code 8529.

The veteran is entitled to the highest rating available to 
him under the Schedule.  38 C.F.R. § 4.7.  As well the Board 
must consider all potentially applicable diagnostic codes.  
See Schafrath, supra.  Additionally, the assignment of a 
particular diagnostic code is dependent on the particular 
facts of a case.  Butts, supra.  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi, supra.  
Pursuant to the foregoing, the Board is of the opinion that 
the veteran is to be evaluated under Code 8529 alone as his 
neurologic symptomatology is separate and distinct from 
musculoskeletal manifestations of his right thigh disability.  
Id.  Thus, the veteran is entitled to separate a 10 percent 
evaluation under Code 8529.

Diagnostic Code 5315 provides for a 10 percent evaluation for 
moderate impairment of Muscle Group XV, the medial thigh 
group.  A 20 percent rating is warranted for a moderately 
severe injury to Muscle Group XV, and a 30 percent rating is 
provided for a severe injury to Muscle Group XV.  38 C.F.R. § 
4.73.  The veteran's right thigh symptoms include reduced 
range of right hip motion and tendonitis.  Such symptoms 
represent only moderate symptomatology, and a 10 percent 
evaluation is appropriate under 38 C.F.R. § 4.73, Diagnostic 
Code 5315.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based on limitation of motion 
of the affected part, like degenerative arthritis.  See 38 
C.F.R. § 4.71a, Code 5003.  Where the limitation of motion of 
the specific joint or joints involved is noncompensable, 
under the applicable codes, a rating of 10 percent is 
warranted where arthritis is shown by X-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  Id.  The veteran 
suffers from right thigh limitation of motion, but such 
limitation of motion is noncompensable.  See 38 C.F.R. 
§ 4.71a 5251, 5252, 5253; see also 38 C.F.R. § 4.71, Plate 
II.  However, a 10 percent evaluation under Diagnostic Code 
5010 is not warranted because right thigh arthritis did not 
result from the veteran's in-service shrapnel wound.  
38 C.F.R. § 5010.  

Diagnostic Code 5250 is inapplicable because it pertains to 
ankylosis of the hip, and the veteran does not suffer from 
that disability.  38 C.F.R. § 4.71a.  Similarly, Diagnostic 
Codes 5254 and 5255 are not for application.  Id.  The former 
entails a hip flail joint, and the latter deals with 
impairment of the femur.  As the evidence does not reflect 
such disabilities, Diagnostic Codes 5254 and 5255 are not for 
application.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
pain on use of the right thigh, pain on range of motion, and 
other symptoms.  The Board recognizes that clinicians have 
confirmed such symptomatology.  The Board, however, finds 
that an additional evaluation for pain and limitation of 
function under these provisions is not appropriate in this 
instance.  The veteran has already been compensated 
consistent with his symptoms for impairment of the right 
thigh under Codes 5315 and 8529.  Thus, he has already been 
compensated for painful motion and any functional loss.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate her for the actual impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

As apparent from the discussion above, consideration has been 
given to the potential application of various provisions of 
38 C.F.R. Parts 3 and 4 whether or not raised by the veteran, 
as required by Schafrath, supra.  However, the Board finds no 
basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of right thigh disability not contemplated in the currently 
assigned 10 percent (5315) and 10 percent (8529) ratings 
permitted under the Schedule.

In this instance, the veteran has been accorded the benefit 
of the doubt and has prevailed in his quest for increased 
compensation for a right thigh disability.  38 U.S.C.A. 
§ 5107; Gilbert, supra.

LOW BACK DISABILITY 

Service connection can be granted only when there is a nexus 
between a current disability and service.  38 C.F.R. § 3.303; 
Brammer, supra.  The veteran has a presently diagnosed low 
back disability.  In addition, service medical records 
reflect complaints of low back symptomatology.  However, as 
noted on December 2000 VA medical examination report, the 
veteran's degenerative disc disease is most likely unrelated 
to service and would have manifested regardless of military 
service.  As there is no established nexus between the 
veteran's degenerative disc disease and service, service 
connection for a low back disability cannot be granted.  Id.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in December 2000, a VA examiner opined 
that the veteran's current low back disability is 
etiologically unrelated to service.  There is no competent 
medical evidence to the contrary.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C. § 5107.

DYSESTHESIA OF THE LEGS DUE TO NEUROLOGIC DEFICIT

On various medical examinations, the veteran voiced 
complaints of tingling, numbness, and pain in the 
extremities.  On December 2000 medical examination for cold 
injuries, the examiner diagnosed arthralgia.  On December 
2000 neurologic examination, the examiner diagnosed distal 
polyneuropathy due to cold injuries.  Service connection for 
residuals of cold injuries to both hand and both feet has 
been granted, and neurologic symptoms were some of the 
residuals noted.  

The rating schedule is intended to compensate the veteran for 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
As well, the veteran cannot be compensation twice for the 
same symptomatology.  38 C.F.R. § 4.14.  As the veteran has 
already been service-connected for residuals of cold injuries 
that included neurologic residuals, service connection for 
essentially the same disability cannot be granted.  See Id; 
38 U.S.C.A. § 1155.  

To the extent that the veteran is claiming that he is 
entitled to service connection for dysesthesia of the legs 
due to a low back disability, secondary service connection 
cannot be granted.  38 C.F.R. § 3.310.  Service connection 
for a low back disability has been denied, and secondary 
service connection can only be granted in cases where the 
underlying disability is in fact service-connected.  Id.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his service-connected 
disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of cold injuries to the right hand is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of cold injuries to the left hand is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of cold injuries to the right foot is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of cold injuries to the left foot is denied.

Entitlement to an evaluation in excess of 10 percent is 
denied.

Entitlement to separate evaluations of 10 percent for lateral 
cutaneous neuropathy due to a right thigh shrapnel wound and 
for residuals of an injury to muscle group XV is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Service connection for a low back disability is denied.

Service connection for dysesthesia of the legs due to 
neurologic deficit is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

